Citation Nr: 1633366	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at a May 2015 Travel Board hearing.  The hearing transcript is of record.  

The Board remanded the appeal for additional development in August 2015.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative contends in a June 2016 statement that the development requested in an August 2015 Board remand is incomplete.  

While VA treatment records have been obtained on remand, the Board also requested provisional development, in the form of a supplemental medical opinion to address the question of secondary service connection if, and only if, service connection for a right knee disability was granted.  It does not appear that a supplemental statement of the case has been issued, and there is no other indication that the Veteran's claims have been readjudicated.  Accordingly, the Board finds that a remand is necessary for readjudication of the appeal, a supplemental medical opinion if the claim for service connection of the right knee is granted, and the issuance of a supplemental statement of the case if either claim is denied.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. IF, AND ONLY IF, service connection for a right knee disability is granted, the AOJ should refer the case to the October 2010 VA examiner (or other appropriate examiner) for a supplemental medical opinion to address the claim of secondary service connection for a left knee disability.  Another examination is not required.  The record and a copy of this remand must be made available to the examiner for review. 

a.  If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a left knee disability was caused by, a result of, or aggravated beyond its natural progression by the Veteran's right knee disability. 

c.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After any development, deemed necessary, has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




